I
                                                                      FILED
                                                                   APRIL 27, 2017
                                                            In the Office of the Clerk of Court
                                                           WA State Court of Appeals, Division III




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                          DIVISION THREE

    STATE OF WASHINGTON,                          )
                                                  )        No. 33048-6-111
                          Respondent,             )
                                                  )        ORDER AMENDING OPINION
             v.                                   )
                                                  )
    JONATHAN M. HAAG,                             )
                                                  )
                          Appellant.              )

             IT IS ORDERED the opinion filed April 27, 2017, is amended as follows:


l
]   Haag."
             In the last sentence on page seven, "Mr. Graham" shall be replaced with "Mr.



1        PANEL: Judges Korsmo, Siddoway and Pennell
t        FOR THE COURT:




                                                  Chief Judge